Citation Nr: 1233882	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The issue of entitlement to a total rating for compensation based upon individual unemployability has been raised by the record and the Veteran has filed a September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against a finding that current bilateral hearing loss disability is attributable to in-service noise exposure, and a compensably disabling sensorineural hearing loss was not demonstrated within one year of the Veteran's discharge from active duty.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided with the proper notice in a letter dated in March 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2008 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has provided an examination, which included a medical opinion.  In the March 2008 VA examination report, the examiner noted a review of the claims file and provided a medical opinion, which was based upon the evidence in the claims file and medical principles.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The absence of evidence of a hearing disability during service that meets the requirements of 38 C.F.R. § 3.385 is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meet the regulatory requirements for hearing loss disability for VA purposes, and there is  a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss disability.  The service medical records show audiometer results at entrance and separation on Reports of Medical Examination.  There was a shift in the Veteran's hearing during service.  At service discharge, the Veteran denied having hearing loss in a 1968 Report of Medical History.

The first time that hearing loss is documented in the claims file is in a December 2007 VA treatment record.  There, the examiner noted that the Veteran reported experiencing a decrease in his hearing "during the night of 12/23/07."  That shows an onset of hearing loss in 2007, which is almost 40 years following service discharge.  That is evidence against the claim.  

In the March 2008 VA audiological evaluation report, the Veteran met the criteria for hearing loss disability in both ears.  38 C.F.R. § 3.385 (2011).  The audiologist noted the audiometric results in service and the 2007 complaints of sudden hearing loss.

The veteran's purteone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
35
35
LEFT
60
65
55
40
30

Speech recognition was 100 percent in the right ear and 6 percent in the left ear.

The audiologist diagnosed bilateral sensorinueral hearing loss and provided the following conclusion:

A review of the frequency specific testing at [discharge] in 1968 reveals hearing levels are not elevated to a point [consistent with] disability in either ear; however, a shift is noted, [right greater than left], in the area most closely associated w[ith] changes [due to] noise when compared to thresholds obtained at enlistment in 1966.  While [the separation] audiological evaluation also revealed a shift in thresholds, l[eft], from enlistment physical, hearing was well within normal limits at all frequencies tested at discharge.  By patient's own admission and from review of VA hospitalization records from the last four months, the current hearing loss [on the left] occurred recently and suddenly in December 2007, some 40 years after [service discharge].  The configuration, degree and timing of hearing loss is not consistent with that of a noise-induced hearing loss.

The Board accords that medical opinion high probative value because the examiner provided a rationale for the opinion as to why the Veteran's current hearing loss was not related to in-service noise exposure and was not consistent with noise-induced hearing loss.  The examiner addressed the change in the Veteran's hearing between service entrance and discharge and how his current hearing loss was not consistent with that due to noise exposure.  There is no competent evidence that weighs against that medical opinion.  

The Board notes that the Veteran received a Purple Heart due to sustaining a gunshot wound during his service in Vietnam.  Thus, he is a combat veteran and entitled to the application of the provisions of 38 U.S.C.A. § 1154(b).  However, that statute does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened during service.  That statute does not address the questions of either current disability or nexus to service, for both of which competent medical evidence is generally required.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d) (2011); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Here, the Veteran does not need to be a "combat veteran" for VA to concede he had noise exposure during service.  All veterans are competent to report in-service noise exposure, and the Board concedes that the Veteran had noise exposure during his service.  However, the Veteran is not competent to state the etiology of his hearing loss, as that requires specialized knowledge that the Veteran has not been shown to have.  Routen v. Brown, 10 Vet. App. 183 (1997).  Additionally, the Veteran has not alleged any evidence of continuity of symptomatology following service discharge.  The evidence shows that the Veteran first reported noticing hearing loss in 2007, which is decades following service discharge.  To the extent that one could argue that the Veteran is competent to provide a nexus between the current hearing loss and service, the Board finds that the March 2008 VA opinion outweighs the Veteran's opinion.  The examiner provided a rationale for her opinion, which was based on the facts of the case and medical principles.

Finally, there is no competent evidence that the Veteran had sensorineural hearing loss manifested to a compensable degree within one year following service discharge.  The Veteran has not alleged noticing hearing loss within one year following service discharge.  The evidence demonstrates that hearing loss was first reported in 2007.

The Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



__________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


